 328 NLRB No. 1211NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Junkyard Construction Co., Inc. and Local 79, Con-struction and General Building Trades Council,LIUNA, AFL-CIO. Case 2ŒCAŒ31920June 30, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on December 28,1998, the General Counsel of the National Labor Rela-tions Board issued a complaint on March 24, 1999,against Junkyard Construction Co., Inc., the Respondent,
alleging that it has violated Section 8(a)(1) and (5) of theNational Labor Relations Act.  Although properly servedcopies of the charge and complaint, the Respondent
failed to file an answer.On May 26, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 28,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletters dated April 8 and May 3, 1999, notified the Re-spondent that unless an answer were received by April16 and May 10, 1999, respectively, a Motion for Sum-mary Judgment would be filed.1In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the following                                                       1 The letters were sent by certified mail. The General Counsel™s Mo-tion for Summary Judgment states that although no return receipt wasreceived for the April 8 letter, this letter was apparently delivered be-cause it was not returned to the Regional Office.  The Respondent™sfailure or refusal to accept certified mail cannot defeat the purposes ofthe Act.  See, e.g., Michigan Expediting Service, 282 NLRB 210 fn. 6(1986).FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation with an office and place of business at 2068Anthony Avenue, Bronx, New York, performs general
construction and interior demolition services in the New
York metropolitan area.  Annually, the Respondent, in
conducting its business operations described above, per-forms services valued in excess of $50,000 for enter-prises located within the State of New York that meet adirect standard for the assertion of jurisdiction under theAct, including Philips Aster, LLC.  Further, in conduct-ing its business operations, the Respondent annually pur-chases and receives goods, materials, and supplies valuedin excess of $5000 from points directly outside the State
of New York.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe interior demolition workers employed by the Re-spondent (the unit) constitute a unit appropriate for thepurposes of collective bargaining within the meaning of
Section 9(b) of the Act.  In about May 1998, the Respon-dent entered into an Independent Interior DemolitionContractors Collective-Bargaining Agreement with the
Union effective by its terms from October 1, 1996,
through June 30, 2000.The Respondent, an employer engaged in the buildingand construction industry, granted recognition to theUnion as the exclusive collective-bargaining representa-tive of the unit without regard to whether the majoritystatus of the Union had ever been established under theprovisions of Section 9(a) of the Act.  This recognitionhas been embodied in the collective-bargaining agree-ment described above.  Since May 1998, the Union hasbeen the limited exclusive collective-bargaining repre-sentative of the unit pursuant to Section 8(f) of the Act.On about October 1, 1998, the Respondent began per-forming interior demolition work at 1325 Astor Place,New York, New York (the jobsite).  The Respondent, by
its president and agent, Zephaniah Davis, on about Octo-ber 27, 1998, at the jobsite: (1) on several occasionsthreatened to shut down the jobsite if employees spokewith the Union; (2) threatened to discharge employees ifthey spoke with the Union; and (3) engaged in surveil-lance of employees™ union activities.  In addition, onabout October 28, 1998, Davis locked employees inside
the jobsite to prevent them from speaking with the Un-ion.Further, the Respondent, by its foreman and agentJohn Carlton, at the jobsite on about October 7, 1998,directed employees not to speak with any representatives DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2of the Union, and on about October 27, 1998, threatenedto discharge employees if they supported the Union.The collective-bargaining agreement with the Unionentered into by the Respondent in about May 1998, con-tains provisions that relate to wages, hours, and otherterms and conditions of employment of the unit and aremandatory subjects for the purposes of collective bar-gaining.  Since about October 1, 1998, for the duration ofthe work performed at the jobsite, the Respondent has
failed and refused to abide by the terms of the collective-
bargaining agreement described above.  The Respondent
has failed to abide by the agreement without prior notice
to the Union and without affording the Union an oppor-tunity to bargain as the limited exclusive representativeof the unit employees with respect to those acts and con-duct, and their effects.CONCLUSION OF LAWBy threatening employees with discharge and theshutting down of the jobsite if they supported the Unionor spoke with union representatives, engaging in sur-veillance of employees™ union activities, directing em-ployees not to talk to union representatives, and lockingemployees in the jobsite to prevent them from talking to
union representatives, the Respondent has interfered
with, restrained, and coerced employees in the exercise
of their rights guaranteed in Section 7 of the Act, and has
thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act.By failing and refusing to abide by the terms of the1996Œ2000 Independent Interior Demolition ContractorsCollective-Bargaining Agreement entered into with the
Union in about May 1998, the Respondent has failed and
refused to bargain collectively and in good faith with the
Union as the limited exclusive bargaining representative
of its employees, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) of the Act, we shall order the Respondent to rec-ognize and bargain with the Union as the limited exclu-sive bargaining representative of the unit employees, toabide by the 1996-2000 collective-bargaining agreement,
and to make whole the unit employees for any loss of
wages or benefits they may have suffered as a result of
the Respondent™s failure to do so since October 1, 1998,in the manner set forth in Ogle Protection Service, 183NLRB 682 (1970), enfd. 444 F.2d 42 (6th Cir. 1971),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).  In addition, we shallorder the Respondent to make all contractually requiredcontributions to the fringe benefit funds that it has failed
to make since October 1, 1998, including any additional
amounts due the funds on behalf of the unit employees in
accordance with Merryweather Optical Co., 240 NLRB1213, 1216 fn. 7 (1979).  Further, the Respondent shallreimburse unit employees for any expenses ensuing from
its failure to make the required contributions, as set forth
in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amountsto be computed in the manner set forth in Ogle Protec-tion Service, supra, with interest as prescribed in NewHorizons for the Retarded, supra.2ORDERThe National Labor Relations Board orders that theRespondent, Junkyard Construction Co., Inc., Bronx,New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Threatening employees that they would be dis-charged or that the jobsite would be shut down if theyspoke with union representatives.(b) Threatening employees with discharge if they sup-ported Local 79, Construction and General BuildingTrades Council, LIUNA, AFLŒCIO, or any other labor
organization.(c) Locking employees inside the jobsite to preventthem from speaking with union representatives.(d) Directing employees not to speak with any repre-sentatives of the Union.(e) Engaging in surveillance of employees™ union ac-tivities.(f) Failing and refusing to abide by the terms of the1996Œ2000 Independent Interior Demolition ContractorsCollective-Bargaining Agreement.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and bargain with the Union as the lim-ited exclusive collective-bargaining representative of theinterior demolition workers employed by the Respon-dent, and abide by the terms of the 1996Œ2000 collective-bargaining agreement described above.(b) Make whole the unit employees for any loss ofwages or benefits they may have suffered as a result ofits unlawful refusal to abide by the collective-bargaining
agreement since October 1, 1998, and reimburse them for
                                                       2 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the Respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the Respondent other-wise owes the fund. JUNKYARD CONSTRUCTION CO., INC.3any expenses ensuing from its failure to make the con-tractually required contributions to the fringe benefitfunds, as set forth in the remedy section of this decision.(c) Make all contractually required contributions to thefringe benefit funds that it has failed to make since Octo-ber 1, 1998, as set forth in the remedy section of this de-cision.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Bronx, New York, copies of the attachednotice marked ﬁAppendixﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 2,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since October 1, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C. June 30, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       3If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to post and abide
by this notice.WE WILL NOT threaten you that you will be dischargedor that we will shut down the jobsite if you speak withunion representatives.WE WILL NOT threaten you with discharge if you sup-port Local 79, Construction and General Building TradesCouncil, LIUNA, AFLŒCIO, or any other labor organi-zation.WE WILL NOT lock you inside the jobsite to preventyou from speaking with union representatives.WE WILL NOT direct you not to speak with any repre-sentatives of the Union.WE WILL NOT engage in surveillance of your union ac-tivities.WE WILL NOT fail and refuse to abide by the terms ofthe 1996Œ2000 Independent Interior Demolition Con-tractors Collective-Bargaining Agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and bargain with the Union as thelimited exclusive collective-bargaining representative ofthe interior demolition workers employed by us, and
abide by the terms of the 1996Œ2000 collective-
bargaining agreement described above.WE WILL make whole the unit employees for any lossof wages or benefits they may have suffered as a result ofour unlawful refusal to abide by the collective-bargainingagreement since October 1, 1998, and reimburse them forany expenses ensuing from our failure to make the con-tractually required contributions to the fringe benefitfunds, with interest.WE WILL make all contractually required contributionsthat we have failed to make since October 1, 1998, withinterest.JUNKYARD CONSTRUCTION CO., INC.